Exhibit 10.2

 

THE EQUITY RESIDENTIAL GRANDFATHERED
SUPPLEMENTAL EXECUTIVE RETIREMENT PLAN
AS AMENDED AND RESTATED
EFFECTIVE JANUARY 1, 2005

 

--------------------------------------------------------------------------------


 

Table of Contents

 

 

 

Page

 

 

 

ARTICLE 1

INTRODUCTION

1

1.1

Purpose of Plan

1

1.2

Status of Plan

1

 

 

 

ARTICLE 2

DEFINITIONS

2

2.1

Account

2

2.2

Change Form

2

2.3

Change of Control

2

2.4

Code

2

2.5

Compensation

3

2.6

Credited Service

3

2.7

Educational Account

3

2.8

Elective Deferral

3

2.9

Eligible Employee

3

2.10

Eligible Trustee

3

2.11

Employer

3

2.12

Enrollment Form

4

2.13

Entry Date

4

2.14

EQR

4

2.15

ERISA

4

2.16

Extended Company

4

2.17

Funding Trust

5

2.18

Funding Trustee

5

2.19

Insolvent

5

2.20

Normal Retirement Age

5

2.21

Matching Deferral

5

2.22

Participant

5

2.23

Plan

5

2.24

Plan Administrator

5

2.25

Plan Year

6

2.26

Qualified Plan

6

 

i

--------------------------------------------------------------------------------


 

Table of Contents

(continued)

 

 

 

Page

 

 

 

2.27

Restricted Share

6

2.28

Share

6

2.29

Share Appreciation Right

6

2.30

Share Option

6

2.31

Share Deferral

6

2.32

Total and Permanent Disability

6

2.33

Unforeseeable Emergency

6

2.34

Unrestricted Share

7

 

 

 

ARTICLE 3

PARTICIPATION

7

3.1

Satisfaction of Eligibility Requirements

7

3.2

Commencement of Participation

8

3.3

Continued Participation

8

3.4

Suspension of Participation

8

 

 

 

ARTICLE 4

ELECTIVE AND MATCHING DEFERRALS

9

4.1

Elective Deferrals

9

4.2

Share Deferrals

11

4.3

Matching Deferrals

13

4.4

Enrollment Forms

14

 

 

 

ARTICLE 5

ACCOUNTS

14

5.1

Accounts

14

5.2

Educational Account

15

5.3

Investments

16

 

 

 

ARTICLE 6

VESTING

17

6.1

General

17

6.2

Change of Control

18

6.3

Death or Disability

18

6.4

Insolvency

19

6.5

Normal Retirement Age

19

 

 

 

ARTICLE 7

PAYMENTS

19

7.1

Election as to Time and Form of Payment

19

 

ii

--------------------------------------------------------------------------------


 

Table of Contents

(continued)

 

 

 

Page

 

 

 

7.2

Termination of Service

22

7.3

Death

23

7.4

Withdrawal Due to Unforeseeable Emergency

23

7.5

Withdrawal Due to Educational Expense

24

7.6

Other Withdrawals

25

7.7

Forfeiture of Non-Vested Amounts

26

7.8

Taxes

26

 

 

 

ARTICLE 8

PLAN ADMINISTRATOR

27

8.1

Plan Administration and Interpretation

27

8.2

Powers, Duties, Procedures, Etc

27

8.3

Information

28

8.4

Indemnification of Plan Administrator

28

 

 

 

ARTICLE 9

CLAIMS PROCEDURES

28

 

 

 

ARTICLE 10

AMENDMENT AND TERMINATION

30

10.1

Amendment

30

10.2

Termination of Plan

30

10.3

Existing Rights

31

 

 

 

ARTICLE 11

MISCELLANEOUS

31

11.1

No Funding

31

11.2

Non-assignability

32

11.3

Limitation of Participant’s Rights

32

11.4

Participants Bound

32

11.5

Receipt and Release

32

11.6

Governing Law

33

11.7

Headings and Subheadings

33

 

iii

--------------------------------------------------------------------------------


 

ARTICLE 1

INTRODUCTION

 

1.1          Purpose of Plan

 

EQR initially adopted the Plan to provide a means by which certain employees
could elect to defer receipt of portions of their Compensation and to provide
opportunities for such individuals to save for retirement and for the education
of their children.  As first amended and restated, the Plan also provided for
the participation of non-employee trustees on the terms and conditions set forth
herein.  The Plan was frozen as of December 31, 2004 and the Plan and all
accounts under it are intended to be grandfathered in all respects from the
effects of Code Section 409A.  A separate plan, the Equity Residential
Supplemental Executive Retirement Plan was established with respect to deferrals
which were not earned and vested as of December 31, 2004.  Amounts which were
not earned and vested as of December 31, 2004 and the earnings on those
deferrals have been transferred to the Equity Residential Supplemental Executive
Retirement Plan.  This amendment and restatement shall apply to eligible
employees and trustees from and after January 1, 2005.

 

1.2          Status of Plan

 

Except with respect to the participation of trustees, it is intended that the
Plan be “a plan which is unfunded and is maintained by an employer primarily for
the purpose of providing deferred compensation for a select group of management
or highly compensated employees” within the meaning of Sections 201(2),
301(a)(3) and 401(a)(1) of ERISA, and that the Plan be interpreted and
administered consistent with that intent.  The Plan is intended to be
grandfathered

 

1

--------------------------------------------------------------------------------


 

under Code Section 409A and it is intended that the plan be interpreted
consistent with that intent.

 

ARTICLE 2

DEFINITIONS

 

Wherever used herein, the following terms have the meanings set forth below,
unless a different meaning is clearly required by the context:

 

2.1          Account  means, for each Participant, the account established for
his or her benefit under Section 5.1.

 

2.2          Change Form  means the document or documents prescribed by the Plan
Administrator and pursuant to which a Participant may change elections made on
an Enrollment Form.

 

2.3          Change of Control  means (i) the acquisition by any entity, person,
or group of more than 50% of the outstanding Shares from the holders thereof;
(ii) a merger or consolidation of EQR with one or more other entities as a
result of which the ultimate holders of outstanding Shares immediately prior to
such merger hold less than 50% of the shares of beneficial ownership of the
surviving or resulting corporation; or (iii) a transfer of substantially all of
the property of EQR other than to an entity of which EQR directly or indirectly
owns at least 50% of the shares of beneficial ownership.

 

2.4          Code  means the Internal Revenue Code of 1986, as amended from time
to time.  Reference to any section or subsection of the Code includes reference
to any comparable or

 

2

--------------------------------------------------------------------------------


 

succeeding provisions of any legislation which amends, supplements or replaces
such section or subsection.

 

2.5          Compensation  means cash compensation payable by an Employer
(before deductions) for service performed for the Employer that currently would
be includable in gross income and may consist of either the Participant’s
(i) salary, (ii) commissions, and/or (iii) incentive pay.  In the case of an
Eligible Trustee, “Compensation” means all cash remuneration otherwise payable
to him or her for service as a member of the Board of Trustees, including but
not limited to any retainer and committee or chair fees.

 

2.6          Credited Service  means the Participant’s Years of Credited Service
as calculated for purposes of the Qualified Plan.

 

2.7          Educational Account  means an account established by a Participant
pursuant to Section 5.2, for the use described therein.

 

2.8          Elective Deferral  means the portion of Compensation which is
deferred by a Participant under Section 4.1.

 

2.9          Eligible Employee  means, on any Entry Date, those employees of an
Employer whose anticipated total annualized Compensation is not less than
$80,000.

 

2.10        Eligible Trustee  means, on any Entry Date, a member of tote Board
of Trustees of EQR who is not an employee of EQR.

 

2.11        Employer  means Equity Residential, Equity Residential Properties
Management Limited Partnership, Equity Residential Properties Management Limited
Partnership II, Equity

 

3

--------------------------------------------------------------------------------


 

Residential Properties Management Corp. and each other entity that is affiliated
with EQR and that adopts the Plan with the consent of EQR.

 

2.12        Enrollment Form  means the document or documents prescribed by the
Plan Administrator and pursuant to which a Participant may make elections to
defer Compensation and/or defer income with respect to Shares, Restricted
Shares, Share Options or Share Appreciation Rights, and related elections,
hereunder.

 

2.13        Entry Date  means (i) the January 1 of each Plan Year, and (ii) in
the case of an individual described in Section 4.1(b)(iii), the date as of which
his or her Enrollment Form is effective as described therein.  Effective
January 1, 2005 no additional Eligible Employees are permitted to participate in
the Plan.

 

2.14        EQR  means Equity Residential, and any successor thereto.

 

2.15        ERISA  means the Employee Retirement Income Security Act of 1974, as
amended from time to time.  Reference to any section or subsection of ERISA
includes reference to any comparable or succeeding provisions of any legislation
that amends, supplements or replaces such section or subsection.

 

2.16        Extended Company  means an Employer and any other entity so
designated by the Plan Administrator, but only if such other entity maintains a
non-qualified deferred compensation arrangement that provides that if an
employee terminates his or her employment with the entity and immediately
accepts a position with EQR, his or her employment is not treated as having
terminated for purposes of distributions under such arrangement.  The Plan

 

4

--------------------------------------------------------------------------------


 

Administrator may change the entities designated as Extended Companies from time
to time as it deems appropriate.

 

2.17        Funding Trust  means the grantor trust established by EQR to hold
assets contributed under the Plan.

 

2.18        Funding Trustee  means the trustee or trustees under the Funding
Trust.

 

2.19        Insolvent  means either (i) the Employer is unable to pay its debts
as they become due, or (ii) the Employer is subject to a pending proceeding as a
debtor under the United States Bankruptcy Code.

 

2.20        Normal Retirement Age  means age sixty-five (65).

 

2.21        Matching Deferral  means a contribution by an Employer for the
benefit of a Participant who is an Eligible Employee, as described in
Section 4.3.

 

2.22        Participant  means any individual who participates in the Plan in
accordance with Article 3.

 

2.23        Plan  means The Equity Residential Supplemental Executive Retirement
Plan as amended and restated herein, and as further amended from time to time.

 

2.24        Plan Administrator  means the Senior Vice President, Human
Resources, or such other person, persons or entity designated by EQR to
administer the Plan and to serve as the agent for the settlor of the Funding
Trust as contemplated by the agreement establishing the Funding Trust.  If no
such person or entity is so serving at any time, EQR shall be the Plan
Administrator.

 

5

--------------------------------------------------------------------------------


 

2.25        Plan Year  means the 12-month period ending on December 31.

 

2.26        Qualified Plan  means the Equity Residential ADVANTAGE Retirement
Savings Plan.

 

2.27        Restricted Share  means a Share that is subject to a substantial
risk of forfeiture for purposes of Section 83 of the Code.

 

2.28        Share  means a share of beneficial interest, par value $.01 per
share, of EQR.

 

2.29        Share Appreciation Right  means a right to share in the appreciation
of Shares granted by EQR.

 

2.30        Share Option  means an option to purchase Shares granted by EQR.

 

2.31        Share Deferral  means the portion of a Share, Share Option or Share
Appreciation Right deferred by a Participant under Section 4.2.

 

2.32        Total and Permanent Disability  means a physical or mental condition
that entitles a Participant to benefits under the Employer-sponsored long-term
disability plan in which he or she participates.

 

2.33        Unforeseeable Emergency  means an immediate and heavy financial need
resulting from any of the following:

 

(a)         Expenses which are not covered by insurance and which the
Participant or his or her spouse or dependent has incurred as a result of, or is
required to incur in order to receive, medical care;

 

6

--------------------------------------------------------------------------------


 

(b)         The need to prevent eviction of a Participant from his or her
principal residence or foreclosure on the mortgage of the Participant’s
principal residence; or

 

(c)         Any other circumstance that is determined by the Plan Administrator
in its sole discretion to constitute an unforeseeable emergency that (i) is not
covered by insurance and (ii) cannot reasonably be relieved by the liquidation
of the Participant’s assets.

 

2.34        Unrestricted Share  means a Share that is subject to Section 83 of
the Code and is not subject to a substantial risk of forfeiture.

 

ARTICLE 3

PARTICIPATION

 

3.1          Satisfaction of Eligibility Requirements

 

Prior to each Entry Date, the Plan Administrator shall determine in its
discretion the identity of those Eligible Employees and Eligible Trustees,
including any retired officers or trustees, who may commence or continue their
participation in the Plan as of such Entry Date.  The Plan Administrator will
notify Eligible Employees and Eligible Trustees of their eligibility to
participate in the Plan and provide them with an Enrollment Form.  If the Plan
Administrator determines that a Participant currently making Elective Deferrals,
Share Deferrals or Matching Deferrals is not eligible to participate in the Plan
as of an upcoming Entry Date because he or she no longer satisfies the
eligibility requirements described in Section 2.9 or 2.10 (as applicable), the
Participant will be subject to a suspension of participation as described in
Section 3.4 below.

 

7

--------------------------------------------------------------------------------


 

Notwithstanding any provision in this Plan to the contrary, effective January 1,
2005 no additional Eligible Employees are permitted to participate in the Plan
and no Participants may make any deferrals in 2005 or later calendar years under
the Plan.

 

3.2          Commencement of Participation

 

An Eligible Employee or Eligible Trustee shall become a Participant in the Plan
on the first date as of which an Elective Deferral, Share Deferral, or Matching
Deferral is credited to his or her Account.

 

3.3          Continued Participation

 

A Participant in the Plan shall continue to be a Participant so long as any
amount remains credited to his or her Account.

 

3.4          Suspension of Participation

 

If, pursuant to Section 3.1, the Plan Administrator determines that an active
Participant no longer satisfies the eligibility requirements of Section 2.9 or
2.10 (as applicable), the Plan Administrator shall notify the Participant, and
the Participant’s Elective Deferrals, Share Deferrals and Matching Deferrals
shall be suspended until the next following Entry Date as of which the
Participant again satisfies Section 2.9 or 2.10 (as applicable).  If the Plan
Administrator, pursuant to Section 3.1, determines that the Participant again
satisfies the eligibility requirements of Section 2.9 or 2.10 (as applicable),
the Plan Administrator shall notify the Participant, and the Participant shall
be permitted to resume active participation in the Plan as of the next following
Entry Date in accordance with Article 4.  Upon such resumption, EQR may

 

8

--------------------------------------------------------------------------------


 

make Matching Deferrals for such Participant to make up for any Matching
Deferrals not made while his or her participation was suspended.

 

ARTICLE 4

ELECTIVE AND MATCHING DEFERRALS

 

4.1          Elective Deferrals

 

(a)        An individual who is an Eligible Employee or Eligible Trustee may
elect to defer receipt of a whole percentage or whole dollar amount of up to 25%
(or 100% in the case of an Eligible Trustee) of the Compensation (exclusive of
any bonus) otherwise payable to him or her, on and after a subsequent Entry Date
for the applicable Plan Year.  In addition, subject to the provisions of
subsection (b)(iii) below, an Eligible Employee may elect to defer up to 100% of
any incentive pay Compensation payable during a Plan Year.  For purposes of the
foregoing, the Elective Deferral of each Eligible Employee will equal the
greater of (i) the elected percentage of his or her Compensation or elected
dollar amount, as the case may be; or (ii) the entire amount of his or her
Compensation remaining after (A) all contributions that the Eligible Employee
has elected to make under all other retirement and welfare benefit plans
maintained by his or her Employer have been deducted from his or her
Compensation, and (B) deductions from Compensation required by law, including
Social Security and Medicare taxes.  An Eligible Employee or Eligible Trustee
who desires to elect such a deferral shall complete and file an Enrollment
Form with the Plan Administrator.

 

(b)        Each Enrollment Form shall be effective as described in clauses (i),
(ii), (iii) and (iv) below.

 

9

--------------------------------------------------------------------------------


 

(i)                                   An Enrollment Form with respect to salary
and commissions paid from and after the Entry Date in any Plan Year shall be
filed on or before a deadline established by the Plan Administrator for the
applicable Plan Year, but in no event later than the December 31 that precedes
the first day of such Plan Year.

 

(ii)                                Notwithstanding clause (i) in the case of an
individual who first becomes an Eligible Employee or Eligible Trustee following
the commencement of the Plan Year, the enrollment form will be effective with
respect to salary and commissions received after the date the Enrollment Form is
filed, if it is filed within 30 days after the date the individual becomes an
Eligible Employee or Eligible Trustee.

 

(iii)                             An Enrollment Form with respect to incentive
pay shall be filed on or before October 1 of the Plan Year preceding the Plan
Year in which the incentive pay is otherwise payable; provided that, in the case
of an individual who first becomes an Eligible Employee after October 1 of any
Plan Year, the Enrollment Form will be effective if it is filed no later than 30
days after he or she becomes an Eligible Employee and before the start of the
Plan Year in which the incentive pay is otherwise payable.

 

(c)        Each Enrollment Form shall be effective for all Compensation to be
paid to the Participant filing such Enrollment Form from and after the Entry
Date to which such

 

10

--------------------------------------------------------------------------------


 

Enrollment Form applies.  An election to defer salary or commissions also shall
apply from and after subsequent Entry Dates unless changed as provided herein,
or until such time (if any) that the Participant is suspended from the Plan, as
provided under Section 3.4 or Section 7.6.

 

(d)        Notwithstanding any provision in this plan to the contrary, no
Elective Deferrals shall be made under this plan after December 31, 2004.  All
Elective Deferrals made after December 31, 2004 shall be made under the Equity
Residential Supplement Executive Retirement Plan.

 

4.2          Share Deferrals

 

(a)        An individual who is an Eligible Employee and who has received (or is
to receive) a Restricted Share, Share Option or Share Appreciation Right or is
to receive an Unrestricted Share may elect to defer (i) with respect to a
Restricted Share, the Ownership of the Share when it is an Unrestricted Share;
(ii) with respect to an Unrestricted Share, the Ownership of the Unrestricted
Share; or (iii) with respect to a Share Option or Share Appreciation Right, the
ownership of the Shares or other proceeds of an exercise thereof.  An Eligible
Employee who desires to elect a Share Deferral shall complete and file an
Enrollment Form with the Plan Administrator.  Any dividends on such shares paid
to any Participant, other than any former employee of the Employer who, as of
January 1, 2005, had made an election under the terms of the Plan in effect
prior to January 1, 2005 (a “Grandfathered Former Employee”), shall be credited
to such Participant’s Account when received by the Funding Trustee.  Any
dividends payable on such shares to a Grandfathered Former Employee shall be
distributed in accordance with such Grandfathered Former Employee’s election.

 

11

--------------------------------------------------------------------------------


 

(b)        An election pursuant to paragraph (a) must be made (i) with respect
to a Restricted Share, at least twelve months before the date it would become
and Unrestricted Share; or (ii) with respect to a Share Option or Share
Appreciation Right, at least 12 months prior to the date the Share Option or
Share Appreciation Right is exercised, or at such time as the Plan Administrator
may specify.

 

(c)        Notwithstanding the foregoing provisions of this Section 4.2, the
Funding Trustee shall not be required to hold on behalf of a Participant any
Unrestricted Share, Restricted Share, Share Option or Share Appreciation Right
deferred by the Participant in accordance with paragraph (a) above.  Instead,
the Funding Trustee shall credit to the Participant’s Account an amount equal to
(i) in the case of an Unrestricted Share or Restricted Share, the fair market
value thereof on the date that the Share would otherwise be received by the
Participant; and (ii) in the case of a Share Option or Share Appreciation Right,
the excess of the fair market value of the underlying Shares over the exercise
or base price thereof on the date of exercise.  The Participant may request, in
accordance with Section 5.3, that the amounts credited to his or her Account
following a Share Deferral be invested in shares, provided that the Funding
Trustee shall have no obligation to comply with such request.

 

(d)        Notwithstanding any revision in this Plan to the contrary, no Share
Deferrals shall be made after December 31, 2004 and any Share Deferrals which
have been elected on or prior to December 31, 2004 but not yet made because the
Share remained a Restricted Share on December 31, 2004 shall be made under the
Equity Residential Supplemental Executive Retirement Plan and all of the rights
of the Participant and the Company with respect to such deferral shall be
transferred to such Plan.

 

12

--------------------------------------------------------------------------------


 

4.3          Matching Deferrals

 

(a)        Not later than the latest date permitted by Section 404 of the Code
for matching contributions under the Qualified Plan with respect to each Plan
Year thereunder (or such later date that the need for a Matching Deferral is
determined), the Employer shall contribute a Matching Deferral to the Account of
each Participant who is an Eligible Employee, if required by the next sentence. 
The Matching Deferral for each Eligible Employee for the Plan Year shall equal
the excess of (i) the amount, if any, by which the Eligible Employee’s matching
contributions under the Qualified Plan were reduced because of the operation of
Section 401(m) of the Code, or because the amount of his or her elective
contributions to the Qualified Plan were reduced by operation of or to comply
with Section 401(k)(3) of the Code (but considering all other conditions,
restrictions and provisions of the Code or the Qualified Plan); over (ii) any
amount paid to the Eligible Employee with respect to such Plan Year by the
Qualified Plan or the Employer to compensate or otherwise make up for such
reduction.

 

(b)        Notwithstanding paragraph (a) above, a Matching Deferral will be made
for an Eligible Employee for a Plan Year only if the Eligible Employee would
have been eligible to receive allocation of a matching contribution made under
the Qualified Plan for such Plan Year.

 

(c)        Notwithstanding any provision in this Plan to the contrary, all
Matching Deferrals which are not earned and vested as of December 31, 2004 shall
be made under, and be a part of , the Equity Residential Supplemental Executive
Retirement Plan.

 

13

--------------------------------------------------------------------------------


 

4.4          Enrollment Forms

 

All Enrollment Forms filed pursuant to Article 4 shall be irrevocable (i) with
respect to Elective Deferrals under Section 4.1, except as provided therein; and
(ii) for Share Deferrals under Section 4.2, with respect to the Unrestricted
Share, Restricted Share, Share Option or Share Appreciation Right subject
thereto.  Notwithstanding the foregoing, if a Participant incurs an
Unforeseeable Emergency, he or she may file a Change Form to revoke his or her
Enrollment Form (but only to the extent reasonably needed to relieve the
Unforeseeable Emergency).  Any Change Form that revokes an Enrollment Form shall
be effective as described in the first sentence of this Section 4.4.

 

ARTICLE 5

ACCOUNTS

 

5.1          Accounts

 

The Plan Administrator shall establish an Account for each Participant
reflecting Elective Deferrals, Share Deferrals and Matching Deferrals (if
applicable) made for the Participant’s benefit together with any adjustments for
income, gain or loss and any payments from the Account.  Elective Deferrals,
Share Deferrals and Matching Deferrals will be credited to the Account of each
applicable Participant as of the later of the date they are received by the
Funding Trustee or the date the Funding Trustee receives from the Plan
Administrator such instructions as the Funding Trustee may reasonably require to
allocate the amount received among the investments maintained by the Funding
Trustee.  A Participant’s Account shall also include any Educational Account
established pursuant to Section 5.2.  As soon as practicable following the last
business day of each calendar quarter, the Plan Administrator (or its designee)

 

14

--------------------------------------------------------------------------------


 

shall provide the Participant with a statement of such Participant’s Account
reflecting the income, gains and losses (realized and unrealized), amounts of
deferrals and distributions with respect to such Account since the prior
statement.  The Accounts under this Plan shall reflect only amounts earned and
vested as of December 31, 2004.  Amounts not earned and vested as of
December 31, 2004 shall be a part of the Equity Residential Supplemental
Executive Retirement Plan.

 

5.2          Educational Account

 

(a)        An Eligible Employee or an Eligible Trustee may transfer any vested
portion of his or her Plan Account into an Educational Account in accordance
with this Section 5.2.

 

(b)        An Educational Account may be established for any adopted or
natural-born child of an Eligible Employee in order to finance such child’s
post-secondary undergraduate or graduate level education.  An Eligible Employee
wishing to establish an Educational Account shall so notify the Plan
Administrator in writing, on a form prescribed by the Plan Administrator for
that purpose, no later than: (i) with respect to an Educational Account
established to finance a child’s undergraduate education, the beginning of the
child’s last full academic year of high school (or comparable) education, or
(ii) with respect to an Educational Account established to finance a child’s
graduate education, the beginning of the child’s last full academic year of
undergraduate education.

 

(c)        All or part of the balance of an Eligible Employee’s Educational
Account, adjusted for earnings, gains and losses, may be withdrawn by the
Eligible Employee on a quarterly basis to pay expenses related to tuition,
books, lodging and meals in connection with the

 

15

--------------------------------------------------------------------------------


 

post-secondary undergraduate or graduate-level education (as applicable) of the
child with respect to whom the Account was established, to the extent incurred
at an accredited institution of higher learning; provided, however, that lodging
expenses incurred as a result of the child’s residence in a home owned directly
or indirectly by the Eligible Employee shall not be reimbursed.  Distribution of
the balance of an Educational Account shall be governed by Section 7.5.

 

(d)        Notwithstanding any other provision of this Plan to the contrary, no
amount may be transferred or deposited into an Educational Account on or after
January 1, 2005.

 

5.3          Investments

 

(a)        The assets of the Funding Trust shall be invested in such
investments, including Shares, as the Funding Trustee shall determine.  The
Funding Trustee may (but is not required to) consider the Employer’s or a
Participant’s investment preferences when investing the assets attributable to a
Participant’s Account.

 

(b)        EQR may, at its discretion, provide the Funding Trustee with the
opportunity to purchase Shares at a discounted price on behalf of one (1) or
more Eligible Employees and/or Eligible Trustees, subject to conditions
established by EQR (which may include the condition that any such Eligible
Employee has surrendered other similar opportunities to purchase Shares).  If
the Employer provides such opportunity, it will either sell such common Shares
directly to the Funding Trustee or make cash contributions as necessary to
permit the Funding Trustee to buy such Shares on the open market or from other
sources.  The Plan Administrator may impose restrictions on the purchase of
Shares in accordance with the Securities Act of 1933, the Securities Exchange
Act of 1934 or any other applicable law.

 

16

--------------------------------------------------------------------------------


 

(c)        Subject to paragraph (a) above, a Participant may request that the
Funding Trustee hold the following types of investments in such Participant’s
Account:

 

(i)                                   Mutual funds (load or no-load)

 

(ii)                                Securities traded on the NASDAQ national
market or a national securities exchange; provided, however, that this provision
shall only apply to securities acquired prior to January 1, 2003.

 

(d)        Expense charges for transactions performed for each Participant’s
Account shall be paid from each respective Account and will be listed on the
quarterly statement for such Account.  Other Plan charges and administrative
expenses will be paid by the Employer.

 

ARTICLE 6

VESTING

 

6.1            General

 

(a)        A Participant shall at all times have a fully vested and
nonforfeitable right to all Elective Deferrals credited to his or her Account,
adjusted for income, gain and loss attributable thereto.

 

(b)        Subject to earlier vesting as provided in Sections 6.2, 6.3 and 6.4,
a Participant shall become vested in the portion of his or her Account derived
from a Share Deferral credited to his or her Account attributable to a
Restricted Share, adjusted for income, gain and loss attributable thereto, at
the same time that such Restricted Share would have become a Share that was not
a Restricted Share.

 

17

--------------------------------------------------------------------------------


 

A Participant shall at all times have a fully vested and nonforfeitable right to
all Share Deferrals credited to his or her Account and attributable to
Unrestricted Shares, Share Options or Share Appreciation Rights.

 

(c)        Subject to earlier vesting as provided in Sections 6.2, 6.3 and 6.4,
a Participant shall become vested in the portion of his or her Account
attributable to Matching Deferrals credited to his or her Account, adjusted for
income, gain and loss attributable thereto, based on his or her years of
Credited Service in accordance with the following schedule:

 

Years of Credited Service

 

Vested Percentage

 

Less than 2

 

0

%

2

 

25

%

3

 

50

%

4

 

75

%

5 or more

 

100

%

 

6.2          Change of Control

 

A Participant who is then in the employ of an Employer shall become fully vested
in his or her Account immediately prior to a Change of Control.

 

6.3          Death or Disability

 

A Participant shall become fully vested in his or her Account immediately prior
to termination of the Participant’s employment by reason of the Participant’s
death or Total and Permanent Disability.

 

18

--------------------------------------------------------------------------------


 

6.4          Insolvency

 

A Participant who is then in the employ of an Employer shall become fully vested
in his or her Account immediately prior to his or her Employer’s becoming
Insolvent, in which case the Participant will have the same rights as a general
unsecured creditor of the Employer with respect to his or her Account balance.

 

6.5          Normal Retirement Age

 

A Participant shall become fully vested in his or her Account immediately prior
to a termination of the Participant’s employment on or after the Participant
attains his or her Normal Retirement Age.

 

ARTICLE 7

PAYMENTS

 

7.1          Election as to Time and Form of Payment

 

(a)        Subject to the limitations of this Article 7, a Participant may
specify a distribution date following the termination of a Participant’s
employment and service as a member of EQR’s Board of Trustees applicable to his
or her Elective Deferrals, vested Share Deferrals and vested Matching Deferrals
in accordance with the following:

 

(i)                                   A Participant may specify (on the
Enrollment Form) the date or age at which all Elective Deferrals, vested Share
Deferrals and vested Matching Deferrals described in the last sentence of this
subparagraph (i), adjusted for earnings, gains and losses attributable thereto,
will be paid or commence to be paid to the

 

19

--------------------------------------------------------------------------------


 

Participant.  Such specified date must result in deferral over a period of at
least one complete Plan Year and shall apply to all Elective Deferrals, vested
Share Deferrals and vested Matching Deferrals for (A) the Plan Year for which
the Enrollment Form is filed; (B) any prior Plan Year, in the case of a Matching
Deferral for which no Enrollment Form was filed; and (C) any subsequent Plan
Year the last day of which is at least one full Plan Year before the
Participant’s elected distribution date.

 

(ii)                                On the Enrollment Form filed for the first
Plan Year with respect to which a distribution date election under subparagraph
(i) would not be applicable (and for the first Plan Year with respect to which
an election under this subparagraph would not be applicable pursuant to the last
sentence of this subparagraph), a Participant may specify the date on which
distribution of the Participant’s Elective Deferrals, vested Share Deferrals and
vested Matching Deferrals described in the last sentence of this subparagraph
(ii), as adjusted for earnings, gains and losses, will be paid or commenced to
be paid to the Participant.  Such specified date must result in deferral over a
period of at least one complete Plan Year and shall apply to all Elective
Deferrals, vested Share Deferrals and vested Matching Deferrals (as adjusted)
for the Plan Year for which the Enrollment form is filed, and for any subsequent
Plan Year the last

 

20

--------------------------------------------------------------------------------


 

day of which is at least one full Plan Year before the Participant’s specified
distribution date.

 

(b)        If approved by the Plan Administrator, a Participant may change a
date elected for distribution pursuant to paragraph (a); provided that (i) the
change is filed with the Plan Administrator no later than the December 31 that
is at least one Plan Year before the Plan Year in which the previously elected
date occurs; and (ii) the new date for distribution occurs no earlier than the
second Plan Year after the Plan Year in which the previous change occurs.

 

(c)        The Participant’s election under this Section 7.1 may provide for
payments to be made in the form of either:

 

(i)                                   A single lump-sum payment; or

 

(ii)                                Annual installments over a period elected by
the Participant of up to ten (10) years, the amount of each installment to equal
the then balance of the Account divided by the number of installments remaining
to be paid.  The Participant may separately designate the date or age of the
initial payment and the date or age that the remaining payments are to begin;
provided, however, that all distributions must be completed within ten
(10) years of the Participant’s termination of employment and service as a
member of EQR’s Board of Trustees.

 

A Participant who has made no election under this paragraph (c) or a Participant
who has made such an election and wishes to change the election, may make an
election under this paragraph;

 

21

--------------------------------------------------------------------------------


 

provided that no election that is made other than on the Enrollment Form to
which an Elective Deferral, a Share Deferral or a Matching Deferral is subject
shall be effective until at least one full Plan Year following the date the
election is filed with the Plan Administrator.  Any such change shall also apply
to all previous Enrollment Forms and Change Forms filed by the Participant to
the extent that the change satisfies the preceding sentence in connection with
such Forms.

 

(d)        Except as provided in Sections 7.2, 7.3, 7.4, 7.5 and 7.6, payments
from a Participant’s Account shall be made in accordance with the Participant’s
elections under this Section 7.1.  If no election is made by a Participant, or
an election is invalid, distribution shall be made in a single lump sum upon the
termination of the Participant’s employment.

 

(e)        Payments from a Participant’s Account shall be in cash or in kind
(comprising assets of the Funding Trust), as determined by the Funding Trustee. 
The Funding Trustee may (but is not required to) consider the Employer’s or a
Participant’s preferences when determining the form in which payment is made
from the Participant’s Account.

 

7.2          Termination of Service

 

Upon termination of a Participant’s service as a member of EQR’s Board of
Trustees, or termination of a Participant’s employment with all Employers and
Extended Companies, as the case may be, for any reason other than death, the
vested portion of the Participant’s Account shall be paid to the Participant
according to the Participant’s distribution election, unless the Plan
Administrator elects, in its sole discretion, to pay out a Participant’s Account
balance in a single lump sum as soon as practicable following the date of
termination.  An Employer shall have the right to offset against any payments
made to a Participant under this Section 7.2 an amount as is

 

22

--------------------------------------------------------------------------------


 

necessary to reimburse the Employer for liabilities or obligations of the
Participant to the Employer, including for amounts misappropriated by the
Participant.

 

7.3          Death

 

(a)        If a Participant dies prior to the complete distribution of his or
her Account, the vested portion of the Participant’s Account shall be paid to
the Participant’s designated beneficiary or beneficiaries, according to the
Participant’s distribution election, unless the Plan Administrator elects, in
its sole discretion, to pay out a Participant’s Account balance in a single lump
sum as soon as practicable following the date of termination.

 

(b)        A Participant may designate a beneficiary by so noticing the Plan
Administrator in writing, at any time before Participant’s death, on a form
prescribed by the Plan Administrator for that purpose.  A Participant may revoke
any beneficiary designation or designate a new beneficiary at any time without
the consent of a beneficiary or any other person.  If no beneficiary is
designated or no designated beneficiary survives the Participant, payment shall
be made to the Participant’s surviving spouse, or, if none, to the Participant’s
issue per stirpes, in a single payment.  If no spouse or issue survives the
Participant, payment shall be made in a single lump sum to the Participant’s
estate.

 

7.4          Withdrawal Due to Unforeseeable Emergency

 

If a Participant experiences an Unforeseeable Emergency, the Plan Administrator,
in its sole discretion, may pay to the Participant only that portion, if any, of
the vested portion of such Participant’s Account which the Plan Administrator
determines is necessary to satisfy the emergency need, including any amounts
necessary to pay any federal, state or local income taxes

 

23

--------------------------------------------------------------------------------


 

reasonably anticipated to result from the distribution.  A Participant
requesting an emergency payment shall apply for the payment in writing using a
form prescribed by the Plan Administrator for that purpose and shall provide
such additional information as the Plan Administrator may require.  A
Participant receiving a withdrawal under this Section 7.4 shall be suspended
from making Elective Deferrals under the Plan for the balance of the Plan Year
of the withdrawal and for the next following Plan Year.

 

7.5            Withdrawal Due to Educational Expense

 

(a)        All or part of the balance of an Educational Account established
under Section 5.2 shall be distributed on a quarterly basis at the Participant’s
request as the expenses described in Section 5.2 are incurred by or for the
child with respect to whom the Educational Account was established.  The
Participant’s request shall be in writing, delivered to the Plan Administrator,
on a form prescribed for that purpose by the Plan Administrator.  The Plan
Administrator may require such documentation as it deems necessary to
substantiate such expenses.

 

(b)        Notwithstanding the foregoing, 90% of the balance of an Educational
Account shall be transferred back to the Account of the Participant and the
balance of the Educational Account shall be forfeited as of the earlier of:
(i) the date as of which the child ceases full-time pursuit of post-secondary
undergraduate or graduate-level education (as applicable) for a period of more
than 12 consecutive months; or (ii) with respect to (A) an Educational Account
established to finance the undergraduate education of a Participant’s child, the
child’s 23rd birthday, or (B) an Educational Account established to fund the
graduate education of a Participant’s child, the child’s 28th birthday.

 

24

--------------------------------------------------------------------------------


 

(c)        Notwithstanding the foregoing, 100% of the balance of an Educational
Account shall be transferred back to the Participant’s Account if the child with
respect to whom the Educational Account is established dies before reaching:
(i) age 23 with respect to an Educational Account established to finance the
child’s undergraduate education, or (ii) age 28 with respect to an Educational
Account established to finance the child’s post-graduate education.

 

7.6          Other Withdrawals

 

Upon the request of a Participant, the Plan Administrator, in its sole
discretion, may pay to the Participant any amount up to the vested portion of
the Participant’s Account.  A Participant requesting a withdrawal under this
Section 7.6 shall apply for the payment in writing on a form prescribed by the
Plan Administrator for that purpose, and shall provide such additional
information as the Plan Administrator may require.  The Plan Administrator will
pay 90% of the withdrawn amount to the Participant and the remaining 10% will be
forfeited.  A Participant receiving a withdrawal under this Section 7.6 shall be
suspended from making Elective Deferrals and Share Deferrals under the Plan
until the next Entry Date that is at least twelve (12) months following his or
her receipt of such withdrawal.  Notwithstanding the foregoing, and only in
connection with a one-time request during employment, no forfeiture amount shall
be applied with respect to a Participant distribution pursuant to this
Section 7.6, and no suspension of participation shall be required, if (a) the
distribution commences on or after the Participant attains age fifty (50) and
(b) the distribution election is made at least one complete Plan Year prior to
the distribution date.

 

25

--------------------------------------------------------------------------------


 

7.7          Forfeiture of Non-Vested Amounts

 

(a)        To the extent that any amounts credited to a Participant’s Account
are not vested at the time such amounts are otherwise payable under Sections 7.1
and 7.2, they shall be forfeited.  Such forfeited amounts, as well as
forfeitures pursuant to Sections 7.5 and 7.6, shall be used to satisfy the
Employer’s obligation to make contributions to the Funding Trust under the Plan.

 

(b)        If (i) the Plan pays to any terminated Participant who is not 100%
vested in his or her Account, the vested portion of his or her Account prior to
the time such Participant   has incurred five (5) consecutive Breaks in Service
for purposes of the Qualified Plan and (ii) such Participant resumes employment
as an Eligible Employee after receipt of such distribution and before incurring
five (5) consecutive Breaks in Service, the provisions of this
Section 7.7(b) shall apply.  Upon such reemployment, the forfeited portion of
the Participant’s Account shall be restored to his or her credit and an
additional Employer contribution in that amount shall be made for that purpose. 
The restored portion of the Eligible Employee’s Account shall remain subject to
the terms of the Plan and shall be subject to the vesting provisions of
Article 6, but shall include the Credited Service prior to and following the
Eligible Employee’s Breaks in Service.

 

7.8          Taxes

 

Income taxes and other taxes payable with respect to an Account shall be
deducted from such Account.  All federal, state or local taxes that the Plan
Administrator determines are required to be withheld from any payments made
pursuant to this Article 7 shall be withheld.

 

26

--------------------------------------------------------------------------------


 

ARTICLE 8

 

PLAN ADMINISTRATOR

 

8.1          Plan Administration and Interpretation

 

The Plan Administrator shall oversee the administration of the Plan. 
Notwithstanding any other provision of the Plan to the contrary, the Plan
Administrator shall have complete control and authority to determine the rights
and benefits and all claims, demands and actions arising out of the provisions
of the Plan of any Participant, beneficiary, deceased Participant, or other
person having or claiming to have any interest under the Plan.  The Plan
Administrator shall have complete discretion to interpret the Plan and to decide
all matters under the Plan.  Such interpretation and decision shall be final,
conclusive and binding on all Participants and any person claiming under or
through any Participant, in the absence of clear and convincing evidence that
the Plan Administrator acted arbitrarily and capriciously.  Any
individual(s) serving as Plan Administrator who is a Participant shall not vote
or act on any matter relating solely to himself or herself.  When making a
determination or calculation, the Plan Administrator shall be entitled to rely
on information furnished by a Participant, a beneficiary, the Employer or the
Funding Trustee.  The Plan Administrator shall have the responsibility for
complying with any reporting and disclosure requirements of ERISA.

 

8.2          Powers, Duties, Procedures, Etc.

 

The Plan Administrator shall have such powers and duties, may adopt such
rules and tables, may act in accordance with such procedures, may appoint such
officers or agents, may delegate such powers and duties, may receive such
reimbursements and compensation, may determine fees to be paid by Participants
in connection with Plan administration, and shall follow

 

27

--------------------------------------------------------------------------------


 

such claims and appeal procedures with respect to the Plan as the Plan
Administrator may establish.

 

8.3          Information

 

To enable the Plan Administrator to perform its functions, the Employer shall
supply full and timely information to the Plan Administrator on all matters
relating to the compensation of Participants, their employment, retirement,
death, termination of employment, and such other pertinent facts as the Plan
Administrator may require.

 

8.4          Indemnification of Plan Administrator

 

EQR agrees to indemnify and to defend to the fullest extent permitted by law any
officer(s) or employee(s) who serve as Plan Administrator (including any such
individual who formerly served as Plan Administrator) against all liabilities,
damages, costs and expenses  (including reasonable attorneys’ fees and amounts
paid in settlement of any claims approved by EQR in writing in advance)
occasioned by any act or omission to act in connection with the Plan, if such
act or omission is in good faith.

 

ARTICLE 9

 

CLAIMS PROCEDURES

 

A Participant, beneficiary or an authorized representative (a “claimant”) shall
make all claims for benefits under the Plan in writing addressed to the
Administrator at the address of the Company.  Each claim shall be reviewed by
the Administrator within a reasonable time after it is submitted, but in no
event longer than ninety (90) days after it is received by the Administrator. 
If a claim is wholly or partially denied, the claimant shall be sent written
notice of such fact.  If a

 

28

--------------------------------------------------------------------------------


 

decision on a claim cannot be rendered by the Administrator within the ninety
(90) day period, the Administrator may extend the period in which to render the
decision up to one hundred eighty (180) days after receipt of the written
claim.  The denial notice, which shall be written in a manner calculated to be
understood by the claimant, shall contain (a) the specific reason(s) for the
adverse determination, (b) reference to the specific Plan provisions on which
the adverse determination is based, (c) a description of any additional material
information necessary for the claim to be granted and an explanation of why such
information is necessary, and (d) a description of the Plan’s claim review
procedures, the time limits under the procedures and a statement regarding the
claimant’s right to bring a civil action under Section 502(a) of the Employee
Retirement Income Security Act of 1974 (“ERISA”) following an adverse benefit
determination on appeal.

 

Within sixty (60) days after receipt by the claimant of written notice of the
denial, the claimant or his duly authorized representative may appeal such
denial by filing a written application for review with the Administrator at the
address of the Company.  Each such application shall state the grounds upon
which the claimant seeks to have the claim reviewed.  The claimant or his
representative may request access to all pertinent documents relative to the
claim for the purpose of preparing the application.  The Administrator will then
review the decision and notify the claimant in writing of the result within
sixty (60) days of receipt of the application for review.  The sixty (60) day
period may be extended if specific circumstances require an extension of time
for processing, in which case the decision shall be rendered as soon as
possible, but no later than one hundred twenty (120) days after receipt of the
application for review.  The appeal denial notice, which shall be written in a
manner calculated to be understood by the claimant, shall contain (a) the
specific reason or reasons for the adverse determination, (b)

 

29

--------------------------------------------------------------------------------


 

reference to the specific Plan provisions on which the adverse determination is
based, (c) a statement that the claimant is entitled to receive, upon written
request and free of charge, access to and copies of all documents, records and
other information relevant to the benefit claim, and (d) a statement regarding
the claimant’s right to bring a civil action under Section 502(a) of ERISA
following an adverse benefit determination on appeal.

 

ARTICLE 10

 

AMENDMENT AND TERMINATION

 

10.1        Amendment

 

EQR shall have the right to amend the Plan from time to time, subject to
Section 10.3, by an instrument in writing which has been executed on its behalf
by a duly authorized officer.  Notwithstanding the foregoing, no amendment shall
cause the Plan to be subject to Code Section 409A.

 

10.2        Termination of Plan

 

The Plan is strictly a voluntary undertaking on the part of the Employers and
shall not be deemed to constitute a contract between an Employer and any
Eligible Employee (or any other employee) or any Eligible Trustee, a
consideration for, or an inducement or condition of employment for, the
performance of the services by any Eligible Employee (or other employee) or any
Eligible Trustee.  EQR reserves the right to terminate the Plan at any time,
subject to Section 10.3, by an instrument in writing which has been executed on
its behalf by a duly authorized officer.  Upon termination, EQR may (a) elect to
continue to maintain the Funding Trust to pay benefits hereunder as they become
due as if the Plan had not terminated or (b) direct the Funding Trustee to pay
promptly to Participants (or their beneficiaries) the vested balance of

 

30

--------------------------------------------------------------------------------


 

their Accounts.  For purposes of the preceding sentence, in the event clause
(b) is implemented, the Account balance of all Participants who are in the
employ of an Employer at the time the Funding Trustee is directed to pay such
balances shall become fully vested and nonforfeitable.  After Participants and
their beneficiaries are paid all Plan benefits to which they are entitled, all
remaining assets of the Funding Trust attributable to Participants who
terminated employment with the Employers prior to termination of the Plan and
who were not fully vested in their Accounts under Article 6 at that time shall
be returned to the Employers.

 

10.3        Existing Rights

 

No amendment or termination of the Plan shall adversely affect the rights of any
Participant with respect to amounts that have been credited to his or her
Account prior to the date of such amendment or termination.

 

ARTICLE 11

 

MISCELLANEOUS

 

11.1        No Funding

 

The Plan constitutes a mere promise by the Employers to make payments in
accordance with the terms of the Plan and Participants and beneficiaries shall
have the status of general unsecured creditors of the Employers.  Nothing in the
Plan will be construed to give any employee or any other person rights to any
specific assets of an Employer or of any other person.  In all events, it is the
intent of the Employers that the Plan be treated as unfunded for tax purposes
and for purposes of Title I of ERISA.  Subject to the foregoing, EQR shall have
the authority to establish and maintain a grantor trust for the purpose of
providing benefits under the terms of the Plan.

 

31

--------------------------------------------------------------------------------


 

11.2        Non-assignability

 

None of the benefits, payments, proceeds or claims of any Participant or
beneficiary shall be subject to any claim of any creditor of any Participant or
beneficiary and, in particular, the same shall not be subject to attachment or
garnishment or other legal process by any creditor of such Participant or
beneficiary, nor shall any Participant or beneficiary have any right to
alienate, anticipate, commute, pledge, encumber or assign any of the benefits or
payments or proceeds which he or she may expect to receive, contingently or
otherwise under the Plan.

 

11.3        Limitation of Participant’s Rights

 

Nothing contained in the Plan shall confer upon any person a right to be
employed or to continue in the employ of an Employer or on the Board of Trustees
of EQR, or interfere in any way with the right of an Employer to terminate the
employment of a Participant in the Plan at any time, with or without cause.

 

11.4        Participants Bound

 

Any action with respect to the Plan taken by the Plan Administrator or the
Funding Trustee or any action authorized by or taken at the direction of the
Plan Administrator, an Employer or the Funding Trustee shall be conclusive upon
all Participants and beneficiaries entitled to benefits under the Plan.

 

11.5        Receipt and Release

 

Any payment to any Participant or beneficiary in accordance with the provisions
of the Plan shall, to the extent thereof, be in full satisfaction of all claims
against the Employers, the

 

32

--------------------------------------------------------------------------------


 

Plan Administrator and the Funding Trustee under the Plan, and the Plan
Administrator may require such Participant or beneficiary, as a condition
precedent to such payment, to execute a receipt and release to such effect.  If
any Participant or beneficiary is determined by the Plan Administrator to be
incompetent by reason of physical or mental disability (including minority) to
give a valid receipt and release, the Plan Administrator may cause the payment
or payments becoming due to such person to be made to another person for his or
her benefit without responsibility on the part of the Plan Administrator, the
Employers or the Funding Trustee to follow the application of such funds.

 

11.6        Governing Law

 

The Plan shall be construed, administered, and governed in all respects under
and by the laws of the State of Illinois to the extent not superseded by federal
law.  If any provision shall be held by a court of competent jurisdiction to be
invalid or unenforceable, the remaining provisions hereof shall continue to be
fully effective.

 

11.7        Headings and Subheadings

 

Headings and subheadings in this Plan are inserted for convenience only and are
not to be considered in the construction of the provisions hereof.

 

 

EXECUTED, on behalf of EQR, this 24th day of April, 2008.

 

 

 

 

 

EQUITY RESIDENTIAL

 

 

 

 

 

 

 

 

 

 

 

By

  /s/  Catherine Carraway

 

33

--------------------------------------------------------------------------------